                              UNITED STATES DISTzuCT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    ABILENE DIVISION

UNITED STATES OF AMERICA,
     Plaintitr,

                                                               NO. 1:21-CR-005-01-H

JOSE LUIS GARCIA-LUCERO,
  Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF THE I.INITED STATES MAGISTRATE JUDGE
                           CONCERI\ING PLEA OF GI,'ILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea      oF   Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance    wift   28 U.S.C.

$   636(bxl), the undersigrred District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is conect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         oateduay     lb     ,2ozt.


                                               J       WESLEY HENDRIX
                                                       D STATES DISTRICT JUDGE
